DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a winding of the rotor” in claims 1, 13 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The disclosure is objected to because of the following informalities:
The specification is object because the specification contradicted itself by disclosing winding on the stator however at the same time reciting the winding forming the delta are on the rotor (E.g.: see page 6 lines 1-15, page 11 lines 5-10 and abstract).

	Reproduced Specification page 6 lines 1-15:

    PNG
    media_image1.png
    413
    708
    media_image1.png
    Greyscale



	Reproduced specification page 11 lines 5-10:

    PNG
    media_image2.png
    308
    737
    media_image2.png
    Greyscale


	Reproduced abstract:

    PNG
    media_image3.png
    335
    754
    media_image3.png
    Greyscale


Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recited:
“A rotor for a brushless direct-current motor, the rotor comprising:
a shaft; a rotor core arranged on the shaft, the rotor core configured as a magnetic return path body; and
at least one ring magnet fastened to the rotor core and configured to surround the rotor core, the at least one ring magnet is having one of a circular disk shape and a cylindrical ring shape, a radial direction and a peripheral direction being defined by the one of the circular disk shape and the cylindrical ring shape,
wherein a number q of holes is defined by the equation q=N/(2 pm), where N represents a number of slots in the rotor, p represents a number of pole pairs of the rotor, and m represents a number of phases, and
wherein a winding of the rotor is connected as a delta connection”

However, as best understood from the specification page 8 lines 10-20 as well as amended claims 13 and 16, the “winding” is formed by a coil wounded on stator pole teeth 24. Because the windings appeared to be formed on the stator and not formed on the rotor, therefore the delta connection cannot be formed on the rotor.

	Reproduced specification pages 7 line 10-20 and page 8 lines 10-20:

    PNG
    media_image4.png
    377
    795
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    271
    753
    media_image5.png
    Greyscale





	Reproduced amended claim 13:


    PNG
    media_image6.png
    863
    738
    media_image6.png
    Greyscale


Therefore, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art because the specification and/or drawing lack any description of any rotor winding arrangement.
Claims 2-12, 17 and 18 are rejected for their dependency on claim 1.

Claim 16 is rejected for similar reason as claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/THOMAS TRUONG/Primary Examiner, Art Unit 2834